Ray, Judge,
concurring fully and specially.
I concur fully in the majority’s opinion and in the resolution of this case. However, I write separately to point out that if the trial court had properly found that the verdicts were mutually exclusive, which we have herein determined not to be the case, the correct remedy would have been to grant a new trial both on Count 1 as to the lesser included offense of involuntary manslaughter and on Count 2 as to aggravated assault. See Walker v. State, 293 Ga. 709, 716-717 (2) (e) (749 SE2d 663) (2013). Here, the trial court merely granted a new trial on the aggravated assault charge and left in place the conviction for involuntary manslaughter. Such error is moot, however, given our decision to reinstate the conviction for aggravated assault based on our conclusion that the verdicts were not mutually exclusive.